Case: 11-60857     Document: 00511953128         Page: 1     Date Filed: 08/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 10, 2012
                                     No. 11-60857
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

TEDDY GATAMBA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A074 651 592


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Teddy Gatamba, a native of Burundi and citizen of Rwanda, petitions this
court to review the denial of his motion to reopen immigration proceedings. He
argues that the Immigration Judge (IJ) and the Board of Immigration Appeals
(BIA) abused their discretion when ruling that he had not established changed
country conditions sufficient to warrant consideration of his untimely motion to
reopen under 8 C.F.R. § 1003.2(c). Gatamba further contends that the IJ and



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60857    Document: 00511953128      Page: 2   Date Filed: 08/10/2012

                                  No. 11-60857

the BIA failed to consider the documentary evidence he submitted in connection
with his motion to reopen.
      Motions to reopen are disfavored, Lara v. Trominski, 216 F.3d 487, 496
(5th Cir. 2000), and we review the denial of a motion to reopen under a “highly
deferential abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303
(5th Cir. 2005). The ruling will stand, even if we conclude it is erroneous, “so
long as it is not capricious, racially invidious, utterly without foundation in the
evidence, or otherwise so irrational that it is arbitrary rather than the result of
any perceptible rational approach.” Id. at 304 (internal quotation marks and
citation omitted).
      Gatamba was required to show changed country conditions in Rwanda to
overcome the time and numeric limitations on his motion to reopen. See 8 C.F.R.
§ 1003.2(c)(2). Contrary to his assertion, Gatamba has not shown that the IJ or
the BIA failed to consider the evidence provided in support of his motion to
reopen. Although the BIA incorrectly stated that the evidence had not been
presented to the IJ, it considered the evidence and found that it reflected no
change in country conditions.
      Additionally, Gatamba’s assertion that he fears for his safety if returned
to Rwanda is based on an alleged change in his personal circumstances, not
changed conditions in Rwanda. Changes in personal circumstances do not
constitute changed country conditions. Zhao, 440 F.3d at 407.
      With regard to the argument that he showed a general change in country
conditions, Gatamba makes only the conclusory assertion that the evidence he
submitted was sufficient. He does not argue in any detailed manner how
country conditions have changed. Nor does the evidence he presented support
such an assertion.
      Therefore, the denial of Gatamba’s motion to reopen was not an abuse of
discretion. See Zhao, 404 F.3d at 303. We decline to address Gatamba’s
argument that he is eligible for the underlying substantive relief of asylum, the

                                        2
  Case: 11-60857    Document: 00511953128    Page: 3   Date Filed: 08/10/2012

                                No. 11-60857

withholding of removal, and deferral of removal. Accordingly, the petition for
review is DENIED.




                                      3